        Case 1:19-cv-03833-EGS Document 90-1 Filed 07/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 AUGUST CABRERA et al.,

               Plaintiffs,
 v.                                             Case No. 1:19-CV-03833 (EGS)

 BLACK & VEATCH SPECIAL
 PRODUCTS CORPORATION, et al.,

               Defendants.

                      [PROPOSED] ORDER GRANTING
              MOTION REGARDING MOTION TO DISMISS BRIEFING

       Upon consideration of the parties’ Joint Motion Regarding Motion to Dismiss Briefing, it

is hereby ORDERED that the motion is GRANTED. It is further ORDERED that the following

briefing schedule shall apply to Defendants’ forthcoming motions to dismiss the First Amended

Complaint:

                       Motions to Dismiss                    9/10/2020
                       Memoranda in Opposition              11/24/2020
                       Reply Memoranda                       1/22/2021



Dated: _____________, 2020                        _________________________________
                                                  HON. EMMET G. SULLIVAN
                                                  UNITED STATES DISTRICT JUDGE
